Citation Nr: 9915418	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  93-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to service connected scar, occipital 
skull, with contusion.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1954.  This appeal arises from a March 1993 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (SRO).

In August 1995, the Board of Veterans' Appeals remanded the 
claim for additional development.  Subsequently, an August 
1998 rating decision of the Nashville, Tennessee, regional 
office (NRO) granted service connection for facial scars, and 
continued the prior denials of the two issues currently on 
appeal.  In August 1998, the claims folder was transferred to 
the Atlanta, Georgia regional office (ARO).


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of a current chronic seizure disorder.

2.  The record does not contain competent objective evidence 
showing a link between the veteran's service connected scar, 
occipital skull, with contusion, and the occasional episodes 
diagnosed as spells noted on the recent VA examination.

3.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a seizure 
disorder, including as secondary to service connected scar, 
occipital skull, with contusion, is plausible.

4.  In October 1962, the SRO denied service connection for a 
gastrointestinal disorder; no appeal was filed and that 
decision became final.

5.  The evidence added to the record since October 1962 
showing a current diagnosis of gastroesophageal reflux is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim for service connection for a seizure disorder, 
claimed as secondary to service connected scar, occipital 
skull, with contusion, is not well grounded and there is no 
statutory duty to assist the veteran in the development of 
facts pertinent to this claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (1998).

2.  Evidence received since the SRO's denial of service 
connection for a gastrointestinal disorder in October 1962 is 
new and material and the veteran's claim for service 
connection for that benefit has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seizure Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991). Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for a seizure disorder, the Board 
concludes that the veteran's claim for service connection for 
that condition is not well grounded.

The available service medical records show no findings of 
seizure activity.  The veteran suffered a wound to the head 
during combat in the Korean conflict.  Service connection for 
superficial scar, occipital skull with contusion, was granted 
in April 1961.  

A March 1961 VA examination specifically noted that the 
veteran had no associated convulsions, epilepsy or petit mal, 
focal changes or paralyses.  The first indication of seizure-
related pathology in the record is in October 1991 when the 
veteran was hospitalized for possible syncopal episodes.  
Computer tomography and magnetic resonance imaging testing 
were normal, and an electroencephalogram (EEG) showed no 
definite epileptiform features.  A VA neurologic examination 
in September 1997 found brief absence episodes of unclear 
etiology, possible focal seizures of a complex partial 
nature.  EEG showed no evidence of paroxysmal activity.  The 
most recent VA neurological examination was conducted in July 
1998.  The examiner reviewed the claims folder prior to the 
examination.  The veteran reported occasional blackout spells 
that began in the 1970's, and had become much more frequent.  
The examiner noted that the veteran did not have any evidence 
of generalized tonic/clonic activity, incontinence or tongue 
biting.  The examiner diagnosed spells, and stated that the 
nature of the spells was uncertain, but that there appeared 
to be a functional overlay in certain aspects.  In any case, 
the examiner stated, it was very unlikely that the veteran's 
occipital skull contusion would lead to a seizure 30-40 years 
later; he doubted that there was any connection between the 
spells and the skull contusion or concussion during service.

The objective medical evidence of record does not show that 
the veteran has a chronic seizure disorder, or that the 
occasional spells were related to the service connected 
occipital skull contusion.  The veteran's lay statements to 
the effect that he currently has a chronic seizure disorder 
that began during service or is part of or caused by his 
service connected head injury are not supported by the 
objective evidence and are not competent evidence to support 
a finding on a medical question requiring special experience 
or special knowledge.  His statements as to medical diagnosis 
are not competent evidence that would render his claim well- 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contentions, his claim is not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a seizure 
disorder is plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, that claim is denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application. This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Gastrointestinal Disorder

The SRO, by rating decision dated in October 1962, denied 
service connection for a gastrointestinal disorder.  After 
notification, the veteran did not submit a timely appeal and 
the decision became final.  The veteran attempted to reopen 
the claim in May 1990.  A rating decision dated in April 
1991, denied service connection for a gastrointestinal 
disorder.  The veteran filed correspondence which could be 
considered a notice of disagreement in August 1991 and March 
1992; however, a statement of the case was not issued.  In 
August 1992, the veteran again raised the issue of service 
connection for a stomach disorder.  The SRO treated this as a 
claim for reopening the April 1991 decision.  The SRO 
subsequently issued a statement of the case which stated that 
new and material evidence had not been submitted to reopen 
the April 1991 decision.  The Board notes that the April 1991 
decision never became final since the veteran filed a notice 
of disagreement and no statement of the case was issued.  
However, the October 1962 rating decision is final.  To 
reopen the claim, the veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F3d. 1356 (Fed. Cir. 1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).  In this case, since the April 
1991 rating decision never became final, the last final 
denial of the claim is the October 1962 rating decision.

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

When the claim was previously denied, the veteran did not 
have an organic gastrointestinal disorder.  A VA examination 
in September 1962 had diagnosed psychophysiologic 
gastrointestinal reaction, which was noted to not be related 
to a service connected abdominal wound.  This was the basis 
for the denial, or the issue at hand.  See Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  To be new and material, the 
evidence would have to contain objective evidence of current 
organic gastrointestinal pathology and/or a link between the 
veteran's period of service or a service connected disability 
and a current gastrointestinal diagnosis.

The evidence added to the record since October 1962 includes 
an October 1994 VA upper gastrointestinal study which 
demonstrates significant gastroesophageal reflux.  The 
medical evidence received since the previous denial 
demonstrates that the record now contains medical evidence of 
organic gastrointestinal pathology.  The SRO's denial of 
service connection for a gastrointestinal disorder was based 
in part on the position that there was no objective evidence 
of organic gastrointestinal pathology.  Because the record 
did not previously contain such evidence, the October 1994 
upper gastrointestinal series is new and material as that 
report must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Accordingly, the Board concludes that the veteran's claim for 
service connection for a gastrointestinal disorder is 
reopened.


ORDER

Service connection for a seizure disorder, claimed as 
secondary to a service connected disability, is denied.

New and material evidence has been submitted and the 
veteran's claim for service connection for a gastrointestinal 
disorder has been reopened.


REMAND

In light of the above reopening of the claim for service 
connection for a gastrointestinal disorder, the Board is of 
the opinion that the ARO must consider the veteran's claim 
for that benefit on the merits, as opposed to considering 
whether the claim has been reopened.

Recently, in Elkins v. West, No. 97-1534 (U. S. Vet. App. 
Feb. 17, 1999) (en banc), the Court held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the Federal Circuit's holding in Hodge, supra:  VA must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

In view of the foregoing, the claim is remanded to the RO for 
the following development:

The ARO should determine whether the 
veteran's reopened claim for service 
connection for a gastrointestinal 
disorder is well grounded.  If not, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing the laws and 
regulations pertinent to that 
determination.  If the claim is 
determined to be well-grounded, the ARO 
should adjudicate the claim on its 
merits, and, if the result is not 
favorable to the appellant, provide him 
with a Supplemental Statement of the Case 
containing the law and regulations 
pertinent to his claim.  If the claim is 
determined to be well-grounded, then, 
prior to its consideration of the merits 
of the case, the RO may wish to have the 
appellant undergo a VA examination to 
ascertain the current diagnosis, and if 
so, whether the examiner finds it more 
likely than not that this disability 
resulted from service or a service 
connected disability.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

